Citation Nr: 0421319	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for entitlement to service 
connection for hearing loss.

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim for entitlement to service 
connection for a sinus condition.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Petersburg, Florida.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of whether new and material evidence has been 
presented to reopen the previously denied claim for 
entitlement to service connection for a sinus condition, and 
the issues of entitlement to service connection for hearing 
loss, coronary artery disease, COPD, asthma, and chronic 
bronchitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1981 decision, the Board denied entitlement to 
service connection for defective hearing.

2.  The additional evidence received since the March 1981 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The March 1981 Board decision that denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received subsequent to the Board's March 1981 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing is reopened.  
38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for bilateral hearing loss was received in June 
2002, these new regulations apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for bilateral hearing loss.  No 
additional evidence is required to make a determination as to 
this issue, and, hence, any failure to comply with VCAA 
requirements as to these issues would not be prejudicial to 
the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a March 1981 decision, the Board observed that current 
medical evidence did not reflect that the veteran manifested 
defective hearing.  Furthermore, service medical records 
showed no complaints or finding of hearing loss diagnosed in 
service or demonstrated at the time of final separation from 
active service.  Moreover, the medical evidence did not 
establish that the veteran had manifested defective hearing 
within the one-year presumptive period following his 
discharge from active service.  The Board thus concluded that 
the evidence showed no objective findings of defective 
hearing that was the result of the veteran's active service, 
or had been manifested within the presumptive period 
following his discharge from active service. 

As the March 1981 Board decision is final, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. 
§§ 20.1100, 3.156(a).  A final decision may not be reopened 
and readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  
If the claim is reopened, the VA must determine whether VA's 
duty to assist has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999).  Where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c) (2003).

Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

In the instant case, the Board finds that evidence submitted 
since the March 1981 decision provides a sufficient basis to 
reopen the previously denied claim.  This evidence includes 
private treatment records showing complaints of and treatment 
for dizziness and defective hearing, and audiology reports 
dated in 1996 and 1997 reflecting findings of moderate 
bilateral sensorineural hearing loss and high-frequency 
sensorineural hearing loss in both ears. 

This evidence was not of record at the time of the March 1981 
decision and is, therefore, new.  As to the materiality of 
the newly submitted evidence, the Board notes that the 
private medial opinion shows current diagnoses of hearing 
loss.  These records present medical evidence of current 
defective hearing, that was not previously present in the 
record-and specifically not of record at the time of the 
March 1981 Board decision-this evidence represents a 
reasonable possibility of substantiating the veteran's claim.

Thus, the Board finds that evidence submitted since the March 
1981 decision provides a basis to reopen this claim.

However, the Board notes that the record lacks an opinion as 
to the etiology of the veteran's current bilateral hearing 
disability.  In addition, the veteran notified the RO in June 
1997 and July 2002 that he had received treatment from the VA 
Medical Center (VAMC) in Tallahassee, Florida.  In June 1997 
he noted that he had received treatment specifically for his 
hearing disability.  These records have not bee obtained.  
Finally, the veteran has not been proffered a VA examination 
for his claimed bilateral hearing loss.

The Board finds that it would be useful to obtain the records 
of VA and non-VA treatment accorded the veteran, and a 
current examination to include review of these medical 
treatment records, in adjudicating this claim.  See 38 C.F.R. 
§ 3.159 (2003).

Hence, the Board finds that further development is required 
to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for bilateral hearing loss.  However, as indicated 
above, the Board finds that a remand to the agency of 
original jurisdiction for additional development is required 
as to this issue.  The issue of entitlement to service 
connection for bilateral hearing loss will be the subject of 
a later decision.




ORDER

New and material evidence having been received, the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss is reopened.  To that extent only, the claim is 
granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for bilateral hearing loss.  In 
addition, the veteran also seeks to reopen his previously 
denied claim for a sinus condition, and service connection 
for coronary artery disease, COPD, asthma, and chronic 
bronchitis-including as the result of exposure to asbestos.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the Board finds that VA's redefined duties to notify 
and assist a claimant, as set forth in the VCAA, have not 
been fulfilled regarding all issues on appeal.  The RO did 
not provide the veteran with notice as required by the VCAA 
regarding what he needed to provide to reopen his previously 
denied claims for defective hearing and a sinus condition.  
In addition, now that the Board has reopened the previously 
denied claim for service connection for bilateral hearing 
loss, the RO must now provide the veteran notice as required 
by the VCAA regarding the issue of service connection for 
this disability as well.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In addition, the Board notes that the 
veteran argued in his September 2002 notice of disagreement 
that his respiratory conditions are the result of his 
exposure to asbestos.  In response, the RO issued a 
notification letter requesting information concerning the 
veteran's exposure.  The veteran responded in January 2003.  
However, the RO has not yet developed this claim as one 
involving exposure to asbestos.  This must be done, and the 
RO must provide the appellant with the required notice and 
duty to assist information as required by the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A.

Second, while the record contains extensive private medical 
records of treatment accorded the veteran for his claimed 
conditions, it appears that the veteran submitted these 
record.  The RO has not attempted to obtain records of which 
it has been notified, including records of treatment accorded 
the veteran at VAMC Tallahassee, Florida.

Third, private medical records submitted to the RO reflect 
that the veteran is diagnosed with and receiving treatment 
for his claimed conditions.  Yet, the veteran has not been 
proffered VA examinations to determine the nature, extent, 
and etiology of his claimed conditions.  In the present case, 
the Board finds it must afford the veteran current 
examinations to determine the nature, extent, and etiology of 
his claimed disabilities, conducted with complete review of 
the claims file, to include all medical treatment records, 
and current clinical and diagnostic test results.  See 
38 C.F.R. § 3.159(c)(4) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims to reopen his previously 
denied claim for service connection for a 
sinus condition, and for service 
connection for bilateral hearing loss, 
coronary artery disease, COPD, asthma, 
and chronic bronchitis within the meaning 
of the governing regulations, including 
those governing exposure to asbestos; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated him for 
his claimed bilateral hearing loss, sinus 
condition, coronary artery disease, COPD, 
asthma, and chronic bronchitis-including 
as the result of exposure to asbestos.  
The RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
disabilities.  In particular, the RO 
should request any and all inpatient and 
outpatient records, to include any and 
all clinical medical records for 
treatment accorded the veteran at VAMC 
Tallahassee, Florida, from the date of 
his discharge from active duty in 1970 to 
the present.  The appellant should be 
specifically informed as to what portion 
of the evidence identified that he is 
required/expected to submit, and which 
portion of the evidence identified that 
the VA would attempt to obtain in order 
to assist his in substantiating his 
claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any bilateral hearing loss, 
coronary artery disease, and manifested 
respiratory disorder, to include COPD, 
asthma and chronic bronchitis.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested bilateral hearing 
loss, coronary artery disease, and 
manifested respiratory disorder, to 
include COPD, asthma and chronic 
bronchitis.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested bilateral hearing loss, 
coronary artery disease, and 
manifested respiratory disorder, to 
include COPD, asthma and chronic 
bronchitis.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any manifested hearing, heart, 
and respiratory pathologies 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any 
manifested bilateral hearing loss, 
coronary artery disease, and 
manifested respiratory disorder, to 
include COPD, asthma and chronic 
bronchitis.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed bilateral 
hearing loss, coronary artery 
disease, and respiratory 
disorder, to include COPD, 
asthma and chronic bronchitis 
are the result of the veteran's 
active service-to include 
exposure asbestos?

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim to reopen the 
previously denied claim for a sinus 
condition, and for service connection for 
bilateral hearing loss, coronary artery 
disease, COPD, asthma, and chronic 
bronchitis-including any and all 
appropriate development for claims 
involving exposure to asbestos.

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



